DETAILED ACTION
Status of the Application
1. 	This office action is a supplemental Allowance in response to the printer rush (internal uspto document) on 02/04/2022. The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner amendment has been submitted in order to correct a minor informality in the dependency of claim 15.
The application has been amended as follows: 
Claim 15. (Currently Amended) The receiver of claim 14, wherein the feedback signal is configured to adjust the frequency of the AC voltage.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Partovi (US PG-Pub 2009/0096413 A1) was the closest prior art of record, Partovi discloses a system and method for variable
power transfer in an inductive charging or power system. In accordance with an

the energy from the alternating magnetic field from the pad and transferring it to a
mobile device, battery, or other device, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed inductive power outiet for inductively powering a receiver, the inductive power outlet comprising: at least one inductor inductively coupled to a cou of the receiver having together a resonant frequency; and a driver comprising at least one switch, the driver being configured to generate power in accordance with the at least one switch by converting a DC voltage supplied by a power supply to an AC voltage, apply the AC voltage across the at least one inductor, and regulate energy transoutted by the at least one inductor by adjusting a duty cycle of the AC voltage, wherein a frequency of the AC voltage is different from the resonant frequency, in combination with additional limitations from the rest of the claim and similar language from the other independent claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-13, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.

power transfer in an inductive charging or power system. In accordance with an
embodiment the system comprises a pad or similar base unit that contains a primary, which creates an alternating magnetic field. A receiver comprises a means for receiving
the energy from the alternating magnetic field from the pad and transferring it to a
mobile device, battery, or other device, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed receiver being inductively powered by an inductive power outlet, the receiver comprising:
a coil of the receiver inductively coupled to at least one inductor of the inductive power
cutiet, the coil and the at least one inductor having together a resonant frequency; and
a feedback signal generator configured to provide a feedback signal to the inductive
power outlet, wherein the receiver receives power generated by the driver in accordance with the driver converting a DC voltage to an AC voltage, applying the AC voltage across at least one inductor of the inductive power outlet, and regulating energy transmitted by the at least one inductor by adjusting a duty cycle of the AC voltage, and
wherein a frequency of the AC voltage is different from the resonant frequency, in combination with additional limitations from the rest of the claim and similar language from the other independent claim.
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s 
Regarding claims 15-20, which depends on claim 14, these claims, are allowable for at least the same reasons given for claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
4. 	Applicant's arguments considered on the remarks filed on 12/28/2021 regarding claims 1-20 have been fully considered and are persuasive. The terminal disclaimer submitted by the applicant on 12/28/2021 has been approved by the office. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Suzuki (US 7,696,718 B2) discloses a charging apparatus for charging a secondary battery incorporated in a portable electronic device. The charging apparatus includes a contactless IC card reader configured to supply operating power to a contactless IC card unit incorporated in the portable electronic device and have an 
	Tanabe (US 8,183,828 B2) discloses a charging apparatus includes: a charging unit configured to perform a contactless charging operation for a placed external device; a detector configured to detect a position of a placed object; a determining unit configured to determine that the placed object is an external device compatible with the charging unit; and a control unit configured to control the charging unit such that, during the contactless charging operation for an external device compatible with the charging unit, the charging operation for the external device being charged is restricted when an object that is determined by the determining unit not to be an external device compatible with the charging unit, has been placed within a predetermined distance from the charging unit, however does not discloses the particular structure arrangement and details for the claimed invention.
	Toya et al (US 2009/0153098 A1) discloses the battery charger cradle has a primary coil connected to an alternating current power source for inducing electromotive force to an induction coil of a battery built-in device. A position detection controller detects position of battery built-in device placed on a top plate. The position detection controller controls a movement mechanism to move the primary coil closer to the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836